Citation Nr: 1430390	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected traumatic epididymitis with postoperative right orchiectomy, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2013, the Veteran was afforded a videoconference hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran filed his claim.  In November 2009, the RO denied the claim.  The Veteran has appealed.  

Other than an October 2009 VA examination report, there are no VA or non-VA treatment reports of record during the time period in issue.  See 38 C.F.R. § 3.400 (2013).  During his March 2013 hearing, the Veteran essentially testified that he had received treatment at VA since separation from service, and that he had recently received treatment at the VAMC (VA Medical Center) in Salem, Virginia.  

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, prior to his examination, an attempt should be made to obtain all of the Veteran's records from the Salem VAMC dated  as of 2008 (i.e., one year prior to the filing of his claim), as well as any other identified records. 

A review of the transcript of the Veteran's hearing, held in March 2013, shows that the Veteran testified that his most recent VA examination, held in October 2009, was extremely brief, that he was not adequately examined, and that he was not questioned about his complaints or relevant history.  He reported having symptoms that include pain, and he requested that he be afforded a new examination.  The most recent VA examination report, dated in October 2009, does not note any complaints of pain.  Under the circumstances, on remand, the Veteran should be afforded another examination of his service-connected traumatic epididymitis with postoperative right orchiectomy.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for genitourinary symptoms since 2008 (i.e., one year prior to the filing of his claim), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.  

2.  After the development directed in the first paragraph of this remand has been completed, schedule the Veteran for a VA genitourinary examination to ascertain the current severity of his service-connected traumatic epididymitis with postoperative right orchiectomy.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's claims file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his disability, including symptoms and resulting complications, should be provided. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

